DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2013/0323517 Kitano et al.
Regarding claim 1, Spangler teaches a laminated glass (paragraph 0003), comprising:
a first glass plate, 
a second glass plate, and

the interlayer film part being formed of an interlayer film for laminated glass (paragraph 0131), 
the interlayer film comprising one end, and the other end being at the opposite side of the one end (figure 5),
the other end having a thickness larger than that of the one end in the interlayer film (paragraph 0011, tapered),
the thickness of the interlayer film not increasing evenly from the one end to the other
end (paragraph 0125, continuously varying wedge angle).
Spangler does not explicitly teach X being 1% or more and 10% or less. However, Spangler does teach the continuously varying wedge angle (paragraph 0125) such that X will have some value. Additionally, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed X does not impart patentability to the claims. 
Spangler does not teach the use of float glass or a thickness of 2 mm. One reading Spangler as a whole would appreciate that Spangler is not particularly concerned with the glass material used (paragraph 0135) or the exact thickness (paragraph 0034). Kitano teaches an interlayer material used in safety glass products where the glass substrate is a float glass (paragraph 0118) that is 1-5 mm thick (paragraph 0119). It would have been obvious to one of 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1-5 mm reads on the claimed range of 2 mm. 
Please note, claim 1 includes product by process language (wedge angle measuring before and after bonding, and steps 1 through 5).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Spangler in view of Kitano appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Regarding claims 3 and 4, Spangler teaches that the interlayer and the second glass plate are in full contact with each other (paragraph 0146), including at three separated points. 
Regarding claims 5 and 6, neither Spangler nor Kitano explicitly teach the modulus of elasticity of the interlayer film. However, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has basis for shifting the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §2112.
Regarding claim 7, Spangler teaches that the interlayer film contains a thermoplastic resin (paragraph 0032).
Regarding claim 8, Spangler teaches that the interlayer film contains a plasticizer (paragraph 0042).
Regarding claim 9, Spangler teaches that the interlayer film includes a layer containing a thermoplastic resin (paragraph 0032), and a plasticizer in a content of 5 parts by weight or more 
Regarding claim 10, Spangler teaches a first layer (core); and a second layer (skin) arranged on a first surface side of the first layer (paragraph 0156, multilayer interlayers).
Regarding claim 11, Spangler teaches that the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin (paragraph 0041), and
a content of a hydroxyl group of the polyvinyl acetal resin in the first layer is lower than a content of a hydroxyl group of the polyvinyl acetal resin in the second layer (Tables 2-5 and 7).
Regarding claim 12, Spangler teaches that the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin (paragraph 0041), the first layer contains a plasticizer, the second layer contains a plasticizer, and
a content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than a content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (Table 10).
Regarding claim 14, Spangler teaches that the interlayer film contains a polyvinyl acetal resin and a plasticizer (paragraph 0011),
the polyvinyl acetal resin in the interlayer film consisting of a polyvinyl butyral resin (X) which is obtained by acetalizing polyvinyl alcohol with n-butyraldehyde (paragraph 0045), and

Regarding claim 15, Spangler teaches that the polyvinyl acetal resin in the interlayer film consists of a polyvinyl butyl resin (X1) which is obtained by acetalizing polyvinyl alcohol with n-butyraldehyde (paragraph 0045).
Regarding claim 16, Spangler teaches that the polyvinyl acetal resin in the interlayer film consists of a polyvinyl butyral resin (X2) which is obtained by acetalizing polyvinyl alcohol with n-butyraldehyde (paragraph 0045).
Regarding claim 17, Spangler teaches that the plasticizer in the interlayer film consists of triethylene glycol di-2-ethylhexanoate (paragraph 0044).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of US 2013/0323517 Kitano et al as applied to claim 1 above, and further in view of WO 2016/052422 Oota et al (cited by US 2017/0274630).
Regarding claim 18, Spangler in view of Kitano teaches the laminated glass. Spangler further teaches an ultraviolet ray absorbing agent (paragraph 0058). Neither Spangler nor Kitano teaches the specific composition. Oota teaches an interlayer film and laminated glass where the interlayer material includes an ultraviolet ray screening agent comprising at least one selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica (paragraph 0134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the UV shielding agent of Oota in the product of Spangler because use of a UV shielding 
Regarding claim 19, Oota further teaches that the ultraviolet ray screening agent further comprises a metal oxide, a surface of the metal oxide being coated with an insulating metal oxide, a hydrolyzable organosilicon compound, or a silicone compound (paragraph 0136).

Response to Arguments
Applicant's arguments filed December 7, 2021, have been fully considered but they are not persuasive.
Applicant argues that the data provided in the specification establishes that the formula X is critical. However, the data provided is not sufficient to establish criticality. The data shows that the number of contact points may be significant in achieving the desired product, but the data is not commensurate in scope with the claims such that criticality can be established. In other words, the data in the spec shows that point of contact up to four provide advantageous results, but the claims state “three or more” such that 100 points, for example, may provide the same results. But the data does not support this conclusion. Additionally, Examples 6 and 7 show a number of contact points that do not fall within the claim but exhibit satisfactory double images. This supports the view that the number of contact points are not critical. 
Furthermore, the data does not require a particular glass thickness, while the claim requires 2 mm. And the data shows minimum and maximum thickness of the interlayer film, which the claim does not require. Therefore, the data provided is insufficient to establish criticality of the formula or the points of contact. 

Applicant argues that Spangler does not teach the newly claimed subject matter because of the focus on RI. However, Spangler discloses both the taught plasticizer and the taught aldehyde. Because Spangler does not teach away from their use together, it is reasonable to assume that such as arrangement has been envisioned by Spangler. Therefore, Spangler reads on the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781